United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Kingsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2144
Issued: March 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 25, 2013 appellant filed a timely appeal from a September 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective September 22, 2013 on the grounds that he had no further disability causally related to
his May 20, 2002 employment injury.
FACTUAL HISTORY
On May 20, 2002 appellant, then a 45-year-old heavy equipment mechanic, sustained
injury to his back and lower left side in the performance of duty. OWCP accepted the claim for
1

5 U.S.C. § 8101 et seq.

lumbar strain and displacement of a lumbar intervertebral disc without myelopathy. It paid
appellant compensation for total disability beginning December 18, 2002.
By decision dated September 13, 2004, OWCP reduced appellant’s compensation finding
that his actual earnings as an aircraft overhaul trades helper effective June 1, 2004 fairly and
reasonably represented his wage-earning capacity.2 In a decision dated March 9, 2005, it denied
modification of its September 13, 2004 decision.
On May 16, 2012 Dr. Jairo A. Puentes, an attending Board-certified physiatrist,
diagnosed chronic low back pain, lumbar muscle ligamentous strain and lumbar myofascitis. He
noted that appellant was currently employed and could “perform all the duties required without
restriction.” In duty status reports dated May 16, August 20 and November 20, 2012 and
March 20 and June 24, 2013, Dr. Puentes found that appellant could work full time without
limitations.
By letter dated June 27, 2013, OWCP requested that Dr. Puentes review the position
description for a heavy equipment mechanic and indicate whether appellant could perform the
duties of that position. It further requested that he complete a work restriction evaluation.
In a July 9, 2013 work restriction evaluation, Dr. Puentes found that appellant could work
eight hours per day without restrictions. He further indicated by signature on OWCP’s June 27,
2013 letter that appellant could work as a heavy equipment mechanic with no limitations.
On July 24, 2013 OWCP advised appellant of its proposed termination of his
compensation benefits as the medical evidence established that he had no further employmentrelated disability. It provided him 30 days to submit evidence or argument in response to the
proposed termination.
In a progress report dated August 5, 2013, Dr. Puentes diagnosed low back pain, muscle
ligamentous strain of the lumbar spine and lumbar myofascitis. He opined that appellant was
“sufficiently recovered enough to be released to regular duty” and that he could “return to
regular work duty as a heavy mechanic operator.” In a duty status report dated August 5, 2013,
Dr. Puentes found that appellant could work eight hours of his usual employment.
In an undated letter received by OWCP on August 12, 2013, appellant related that he
continued to experience pain in his low back which worsened with activity and lessened with rest
and medication. He requested a second opinion on his low back condition.
By decision dated September 9, 2013, OWCP terminated appellant’s compensation
effective September 22, 2013 after finding that the opinion of Dr. Puentes represented the weight
of the evidence and established that he had no further disability due to his May 20, 2002
employment injury.

2

In a decision dated September 3, 2004, OWCP found that appellant received an overpayment of compensation
in the amount of $674.97 because he received compensation from May 16 to June 12, 2004 after he returned to work
on June 1, 2004. It further determined that he was at fault in the creation of the overpayment.

2

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
ANALYSIS
OWCP accepted that appellant sustained lumbar strain and a displaced lumbar
intervertebral disc without myelopathy due to a May 20, 2002 work injury. It paid him
compensation for partial disability based on its finding that his actual earnings as an aircraft
overhaul trades helper effective July 1, 2004 fairly and reasonably represented his wage-earning
capacity.
The Board finds that OWCP properly terminated appellant’s compensation based on the
opinion of his attending physician, Dr. Puentes. On May 16, 2012 Dr. Puentes diagnosed low
back pain, a lumbar ligamentous strain and lumbar myofascitis. In accompanying duty status
reports dated May 2012 through June 2013, he found that appellant could work full time with no
limitations. In response to OWCP’s June 27, 2013 letter, Dr. Puentes reviewed the position of
heavy equipment mechanic and found that appellant could perform the full duties of the job. In a
report dated August 5, 2013, he diagnosed low back pain, lumbar strain and lumbar myofascitis.
Dr. Puentes released appellant to his usual full-time employment and reiterated that he could
work as a heavy mechanic operator.
Appellant’s attending physician, Dr. Puentes, had a thorough knowledge of appellant’s
condition. His opinion is, therefore, probative on the issue of whether appellant had any further
disability due to his employment injury.5 OWCP properly relied upon Dr. Puentes’ opinion to
terminate appellant’s monetary compensation effective September 22, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective September 22, 2013 on the grounds that he had no further disability causally related to
his May 20, 2002 employment injury.

3

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

See C.B., Docket No. 10-1623 (issued April 11, 2011); C.D., Docket No. 10-918 (issued October 26, 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

